Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 
Claims 12-18 and 20-27 are pending. Claims 1-11 and 19 were previously cancelled. Claims 24-27 are withdrawn from consideration as being drawn to a nonelected invention. Claims 12, 17, 18, 20 and 21 are currently amended. 

The rejection of claims 17-18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 12-18 and 20-23 under 35 U.S.C. 103 as being unpatentable over Silvernail et al. (US 2014/0069466) in view of Ryther (US 2006/0025325) is withdrawn in view of Applicant’s amendment and arguments therein.

The rejection of claims 12-18 and 20-22 under 35 U.S.C. 103 as being unpatentable over Walters et al. (US Patent No. 9,102,905) is withdrawn in view of Applicant’s amendment and arguments therein.

Claim Objections
Claim 12 is objected to because of the following informalities:  in line 7 (counting the formula as one line), the phrase “wherein n in an” should be replaced with “wherein n is an.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Silvernail et al. (US 2012/0329700), hereinafter “Silvernail.”
	Regarding claims 12 and 17, Silvernail teaches a dimensionally stable, solid detergent composition comprising: a phosphonocarboxylic acid copolymer or phosphonopolyacrylic acid homopolymer; a hydratable salt; and water, wherein the composition is substantially phosphorus-free and NTA-free (see paragraphs [0002], [0009] and claim 1). The phosphonocarboxylic acid copolymer or phosphonopolyacrylic acid homopolymer has the following structure: 

    PNG
    media_image1.png
    69
    234
    media_image1.png
    Greyscale

wherein R1 is a phosphono end group, and is PO2H2 or PO3H2; m is an integer of 0 or larger, and n is an integer of 2 or larger (see paragraph [0028]), which reads on the formula recited in claim 12. It is noted that the above phosphonopolyacrylic acid homopolymer reads on the first polycarboxylic acid polymer as recited in claim 17. The solid detergent compositions can contain a non-phosphorus based builder, which includes polycarboxylates like polyacrylic acid (see paragraph [0064]]. It is also noted that the polyacrylic acid reads on the second polycarboxylic acid polymer as recited in claim 17. The solid detergent composition can include an effective amount of one or more alkaline sources to enhance cleaning of a substrate and improve soil removal performance of the solid detergent composition (see paragraph 0048]), and one example of the alkaline source is an alkali metal hydroxide (see paragraph [0050]). The solid detergent composition may also include stabilizing agents, one of which is propylene glycol, and exemplary ranges of the stabilizing agent include up to approximately 20% by weight or between approximately 0.5% and approximately 15% by weight (see paragraph [0082]). The solid detergent composition can include at least one cleaning agent comprising a surfactant or surfactant system (see paragraph [0051]).  Silvernail, however, fails to specifically disclose solid detergent composition which comprises at least one alkali metal hydroxide alkalinity source; a polycarboxylic acid polymer comprising a phosphorus end group having the recited formula; a polyacrylic acid without a phosphorus end group; from about 0.1 wt% to about 5 wt% propylene glycol; and wherein the solid composition does not contain surfactants as recited in claim 12. 
optional  as disclosed in paragraph [0053]. 
	With respect to the amount of the propylene glycol,  considering that Silvernail teaches propylene glycol in an amount up to approximately 20% by weight or between approximately 0.5% and approximately 15% by weight as disclosed in paragraph [0082], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).   

	Regarding claims 14-15, Silvernail teaches that the alkali metal hydroxide may be added to the composition in any form known in the art, including as solid beads, dissolved in an aqueous solution, or a combination thereof (underlinings supplied, see paragraph [0050]). 	
	Regarding claim 16, Silvernail teaches that the solid detergent composition can include an effective amount of one or more alkaline sources, for example, alkali metal hydroxide, in an amount between about 0.1% and 90% by weight of the total weight of the solid detergent composition (see paragraphs [0048]-[0049]). As discussed above, Silvernail teaches that the alkali metal hydroxide may be added to the composition in any form known in the art, including as solid beads, dissolved in an aqueous solution, or a combination thereof (see paragraph [0050]). Silvernail, however, fails to disclose the ratio of the liquid alkali metal hydroxide to the solid alkali metal hydroxide which is from about 1:2 to about 1:6.
	Considering that Silvernail teaches between about 0.1% and 90% by weight of alkali metal hydroxide based on the total weight of the solid detergent composition, wherein the alkali metal hydroxide can be in the form of an aqueous solution and a solid, but is silent as to their individual proportions, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the proportions of each of the aqueous alkali metal hydroxide and the solid alkali metal hydroxide to be non-critical, which means that each proportion can vary in a wide range , i.e. within those about 0.1 wt% to 90 wt% range, which would translate into ratios, hence, would overlap those recited.
2-CHCO2H)n, where n is variable; see Wikipedia)     can be used as a non-phosphorus based builder in the solid detergent composition (see paragraph [0064]).  Silvernail, however, fails to specifically disclose the molecular weight of the  phosphonocarboxylic acid copolymer or phosphonopolyacrylic acid homopolymer in values as those recited, as well as the molecular weight of the polyacrylic acid.
	Considering that Silvernail teaches that the phosphonocarboxylic acid copolymer or phosphonopolyacrylic acid homopolymer has a molecular weight between about 1,000 and 30,000 as disclosed in paragraph [0028], and the molecular weight of the polyacrylic acid is variable,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).   
	Regarding claim 20, Silvernail teaches that the solid detergent composition can include an effective amount of one or more alkaline sources, for example, alkali metal hydroxide, in an 
	Considering the teachings of the proportions of the alkali metal hydroxide, phosphonocarboxylic acid copolymer or phosphonopolyacrylic acid homopolymer, and polyacrylic acid, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).   
	Regarding claim 21, Silvernail teaches that the solid detergent compositions are substantially free of phosphorus (see abstract and paragraph [0019]), and in one embodiment, the composition is phosphorous-free (see paragraph [0062]). 
	Regarding claim 22, Silvernail teaches that the solid detergent composition is a hydrate solid, and if heated at a temperature of 122oF. (which is close enough to 120oF), the solid detergent composition is dimensionally stable and has a growth exponent of less than 3% (see paragraph [0010]). 
	Regarding claim 23, Silvernail teaches additional functional materials aside from those discussed above, however, these functional ingredients are only optional and are not required ingredients of the solid detergent composition (see paragraphs [0044] through [0101]).

 Response to Arguments
Applicant’s arguments with respect to claims 12-18 and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references are considered cumulative to or less material than those discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                              /LORNA M DOUYON/                                                                              Primary Examiner, Art Unit 1761